DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Sasaki (International Publication Number WO 2013/0108672 A1) in view of Shuji (Japanese Patent Publication Number JP 2007-277639 A) and Matsuzawa (Japanese Patent Publication Number JP 2015-094015 A), was presented and discussed in the previous Office Action.
Because Sasaki is published in Japanese, all citations to Sasaki will actually refer to U.S. Patent Application Publication Number 2015/0049972, which claims priority from Sasaki.
Because Matsuzawa is published in Japanese, all citations to Matsuzawa will actually cite U.S. Patent Application Number 2016/0289785, which claims priority from Matsuzawa. 
Regarding claim 1, Sasaki teaches a rolling-sliding member (figure 1, element 2 being the ‘rolling-sliding member’; page 3, paragraph 39), wherein the rolling-sliding member is an outer ring of a rolling bearing, the outer ring having an outer circumferential surface, an inner surface, and side surfaces on each side of the outer ring between the outer circumferential surface and the inner surface (figure 1, outside surface of element 2 being the ‘outer circumferential surface,’ inside surface of element 2 being the ‘inner surface,’ and side surfaces of element 2 being the ‘side surfaces’). Furthermore, as explained in the previous Office Action, Shuji and Matsuzawa makes obvious the steps of performing a vacuum heat treatment to from a Cr-deficient layers in a surface layer part of the outer ring (Matsuzawa, page 7, paragraph 127; Shuji, machine translation, paragraph 30; previous Office Action, page 5, paragraph 10) and thereafter performing processing of removing the surface layer part of the outer circumferential surface and the side surfaces of the outer ring such that no Cr-deficient layer exists on the outer circumferential surface and the side surfaces of the outer ring (Matsuzawa, figure 15, step 4; page 8, paragraph 137).
However, the prior art does not teach that the step of removing the surface layer part being performed such that a Cr-deficient layer exists on the inner surface of the outer ring. This is because Matsuzawa teaches the surface layer across the entire outer ring be removed (figure 15, step 4; page 8, paragraph 137), which would remove the Cr-deficient layer on the inner surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726